DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 8-9, 13, 18, 21-22, 28 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication titled “CMUT on Glass with ITO Bottom Electrodes for Improved Transparency” by Zhang et al..
With regards to claim 1, Zhang et al. discloses a CMUT system comprising, as illustrated in Figures 1-7, a substantially optically-transparent capacitive micromachined ultrasonic transducer (e.g. Figures 1,3,4,7) comprising a substrate (e.g. labeled as “0.7-mm Borofloat Glass Substrate” in Figure 1a or the “grey-shaded” area in Figure 7a) having a cavity (e.g. the concave area of the substrate in Figures 1a,7a) such that the substrate is comprised of substantially optically-transparent material (e.g. Section “I. Introduction”, 1st paragraph – “the glass substrate provides optical transparency”); a patterned conductive bottom electrode (e.g. “yellow-shaded” area in Figure 7a) situated within the cavity of the substrate such that the patterned conductive bottom electrode is comprised of substantially optically-transparent material (e.g. Section “Abstract” – “(ITO) bottom electrodes for improved transparency”; Section “I Introduction”, 2nd paragraph – “the bottom electrode … to improve the optical transparence”); a vibrating plate (e.g. Section “Abstract” – “A 2-µm vibrating silicon plate”; all “blue-shaded” are in Figure 7a) comprising at least a conducting layer (e.g. top electrode; Section “IV. Discussion”, 1st paragraph – ”top and bottom electrodes”) such that the vibrating plate is bonded to the substrate (e.g. bonded by anodic bonding; Section “V. Conclusion”, 1st paragraph – “The CMUT plate was formed by anodic bonding a 2-um thick SOI silicon device layer on to borosilicate glass”) and the vibrating plate is at least partially comprised of substantially optically-transparent material (e.g. Section “Abstract” – “model shows the transparency could … silicon is replaced with a more transparent plate material such as ITO or silicon nitride”; Section “V. Conclusion”, 1st paragraph – “using silicon nitride or ITO as the plate material, the transparency … improved to 80%”); a substantially optically-transparent insulating layer (e.g. HfO2; “green-shaded” area in Figure 7a) situated between the patterned conductive bottom electrode and the conducting layer of the vibrating plate (e.g. as observed in Figure 7a) such that the substantially optically-transparent insulating layer is attached to and covers an entire bottom surface of the conducting layer of the vibrating plate (as observed in Figure 7a).  (See, column 14, lines 28-34, column 18, lines 60-64; Figures 1-2,81A)
With regards to claim 4, Zhang et al. further discloses the substrate is comprised of substantially optically-transparent material of the substrate is compatible with adhesive bonding or anodic bonding (e.g. Section “I. Introduction”, 1st paragraph – “the glass substrate provides optical transparency”; “fabricate CMUTs on a glass substrate using anodic bonding”); the substrate is selected from the group consisting of glass, quartz, and fused silica (e.g. Section “Abstract” – “(CMUTs) on a glass substrate”).
With regards to claim 8, Zhang et al. further discloses an air-tight seal is formed between the substrate  and the vibrating plate (e.g. Section “II. Fabrication Process”, 3rd paragraph – “The atmospheric deflection … a cell confirmed the devices are vacuum-sealed”; Figure 1f – “depositing PECVD silicon nitride for sealing”).
With regards to claim 9, Zhang et al. further discloses spacers are formed in the substrate to form an insulating space between the patterned conductive bottom electrode and the conducting layer of the vibrating plate.  (See, as observed in Figure 7a).
With regards to claim 13, Zhang et al. further discloses the vibrating plate further comprises the insulating layer comprises silicon nitride, Hafnium(IV) oxide, or another high dielectric constant material (e.g. hafnium oxide; “green-shaded” area HfO2 in Figure 7a).
With regards to claim 18, Zhang et al. further discloses a vibrating plate conductive electrode (e.g. top electrode; Section “IV. Discussion” – “the insulation layer between top and bottom electrode”) that is situated on a top side of the vibrating plate or on bottom side of the vibrating plate (as observed in Figure 7a).
With regards to claim 21, Zhang et al. further discloses the conducting layer of the vibrating plate comprises a substantially-transparent conductive material (e.g. Section “Abstract” – “model shows the transparency could … silicon is replaced with a more transparent plate material such as ITO or silicon nitride”; Section “V. Conclusion”, 1st paragraph – “using silicon nitride or ITO as the plate material, the transparency … improved to 80%”).
With regards to claim 22, Zhang et al. further discloses the vibrating plate further comprises a vibrating plate insulating layer such that the vibrating plate insulating layer comprises silicon, silicon nitride, silicon dioxide or glass (e.g. Section “II. Fabrication Process”, 3rd paragraph -  “An SOI wafer device layer was used to form the CMUT top plate”; Section “Abstract” – “model shows the transparency could … silicon is replaced with a more transparent plate material such as ITO or silicon nitride”).
With regards to claim 28, Zhang et al. further discloses the patterned conductive bottom electrode is comprised of indium-tin-oxide (ITO) or another conductive material that is substantially optically-transparent (e.g. Section “Abstract” – “with indium tin oxide (ITO) bottom electrodes for improved transparency”; Section “I. Introduction”, 2nd paragraph – “Indium tin oxide (ITO) has high optical transparency and electrical conductivity”).
With regards to claim 44, Zhang et al. further discloses the CMUT is configured as an annular CMUT or a spiral CMUT with varying width design (e.g. annular CMUT; Figures 2,3,7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 7, 15, 25-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Publication titled “CMUT on Glass with ITO Bottom Electrodes for Improved Transparency” by Zhang et al. in view of Publication titled “Development of a Novel Transparent Flexible Capacitive Micromachined Ultrasonic Transducer” by Pang et al..
With regards to claims 2-3, Zhang et al. further discloses the CMUT system is vacuum-sealed (e.g. Section “II. Fabrication Process”, 3rd paragraph – “The atmospheric deflection … a cell confirmed the devices are vacuum-sealed”); however, the reference does not disclose a pressure inside the cavity is less than or equal to atmospheric pressure; or a pressure inside the cavity is greater than atmospheric pressure) as in these claims.  To have set such test characteristics as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 7, Zhang et al. does not disclose the substantially optically-transparent material of the substrate is comprised of comprises a flexible transparent material.
Pang et al. discloses a transparent flexible CMUT comprising, as illustrated in Figures 1-22, a substantially optically-transparent capacitive micromachined ultrasonic transducer (e.g. Figures 2,3) comprising a substrate (e.g. designated by letter H in Figure 3 and Table 1) such that the substrate is comprised of substantially optically-transparent material; a patterned conductive bottom electrode (e.g. designed by letter G in Figure 3 and Table 1) situated on the substrate such that the patterned conductive bottom electrode is comprised of substantially optically-transparent material; a vibrating plate (e.g. designated by letter D in Figure 3 and Table 1) comprising at least a conducting layer (e.g. designated by letter E in Figure 3 and Table 1) such that the vibrating plate is bonded to the substrate and the vibrating plate is at least partially comprised of substantially optically-transparent material; the substantially optically-transparent material of the substrate H is comprised of comprises a flexible transparent material (page 3, under “3. Fabrication” section, line 6 indicates “pasting a PET flexible substrate”).  (See, pages 1-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the substantially optically-transparent material of the substrate is comprised of comprises a flexible transparent material as suggested by Pang et al. to the system of Zhang et al. to provide a more advanced human-machine interface for non-contacting sensing/controlling like for curved display and wearable electronics.  (See, Abstract and page 2, lines 5-7 of Pang et al.).
With regards to claim 15, Pang et al. further discloses the insulating layer further comprises BCB or SU-8 adhesive or another adhesive material used for bonding.  (See, Figure 5 having a layer labeled as “SU8-2002”).
With regards to claim 25, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode; one or more of the plurality of cavities are vacuum sealed. (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication’).
With regards to claim 26, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode wherein the patterned conductive bottom electrodes of the plurality of cavities are electrically connected to one another. (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication’).
With regards to claim 27, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode; the substantially optically-transparent CMUT further comprises one or more conductive vias that are situated through the substrate such that the one or more vias are used to electrically connect with at least one of the patterned conductive bottom electrodes, the conductive layer of the vibrating plate, and a conductive electrode of the vibrating plate.  (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication”).
With regards to claim 33, Pang et al. further discloses the polymer comprises a substantially optically-transparent photoresist or a substantially optically-transparent non-photosensitive polymer such that the substantially optically-transparent photoresist is selected from the group consisting of photosensitive BCB, SU-8, and PermiNex (page 3 under section “3. Fabrication” in line 10 indicates pattern a SU-8 2002 photoresist).

Response to Amendment
Applicant’s arguments with respect to claims 1-4,7-9,13,15,18,21-22,25-28,33,44 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861